Citation Nr: 1108939	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for low back strain, claimed as muscle spasms in the low back and coccyx.  

2.  Entitlement to service connection for cold injury residuals of the left hand, claimed as frostbite.

3.  Entitlement to service connection for cold injury residuals of the right hand, claimed as frostbite.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had service in the Texas Army National Guard from December 1992 to December 1998 with active service from July to October 1994.  The Veteran also had active service in the Army from November 2001 to November 2004 with service in Iraq from February 2003 to February 2004 in support of Operation Iraqi Freedom.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of a Department of Veterans Affairs (VA), Regional Office (RO).

The Veteran also requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in February 2009.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in May 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA and private treatment records and affording the Veteran VA examinations.  The requested development was completed as directed and the Veteran's claims are before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
   


FINDINGS OF FACT

1.  Although the Veteran's range of motion of the thoracolumbar spine is additionally limited following repetitive use, his back disability is not manifested by forward flexion to 30 degrees or less, ankylosis, or intervertebral disc syndrome of sufficient severity.  

2.  Although the Veteran was treated for transient vasospasm of the hands in service, the currently diagnosed cold sensitivity is not attributable to any event, injury or disease during service, nor may it be presumed to have been incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for low back strain, claimed as muscle spasms in the low back and coccyx, are not met for any period of time covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for entitlement to service connection for cold injury residuals of the left hand, claimed as frostbite, are not met and Raynaud's disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for entitlement to service connection for cold injury residuals of the right hand, claimed as frostbite, are not met and Raynaud's disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected back disability is worse than initially rated.  He also asserts that the claimed cold injury residuals of the left and right hands are related to his period of active service in the Army, and specifically to cold weather exposure while loading a truck for approximately three hours.

Factual Background and Analysis

Service treatment records (STRs) associated with the Veteran's first period of service in the Texas Army National Guard are completely negative for a diagnosis of or treatment for spinal abnormalities or cold injury residuals of the hands bilaterally.

The Veteran was also afforded a clinical evaluation and physical examination in September and October 2001 prior to entering his second period of service.  The clinical evaluation was essentially normal and no spinal abnormalities or cold injury residuals of the hands were found. 

The Veteran presented to sick call in April 2002 with subjective complaints of back pain for a period of approximately one month after "lifting something heavy."  According to the Veteran, he subsequently re-injured his back while performing physical training.  The impression was pain over the thoracic paraspinals bilaterally.  The Veteran was placed on physical profile for one week.  The Veteran returned to sick call on two separate occasions in May 2002 and reported having back pain.  The impression was lumbar strain and chronic back pain.  The Veteran was again placed on modified duty status.

In June 2002, the Veteran was afforded a physical therapy consultation after reporting subjective complaints of chronic back pain.  The Veteran stated that the onset of his back pain occurred approximately three to four months prior to this episode of care when he lifted a heavy box.  He subsequently re-injured himself three weeks later.  The Veteran described his pain as a three on a scale of one to ten (with ten being the most severe).  He denied radiating pain and obtained some relief from his symptoms by taking Motrin as needed.  

A physical examination of the Veteran showed evidence of slight lumbar lordosis.  Strength testing was 5/5 bilaterally and straight leg raise testing was negative.  Mild tenderness to palpation was noted in the Veteran's thoracic spine.  The impression was mild thoracolumbar spine pain.  The Veteran was instructed to ice his back, perform stretching activities as directed, and continue his normal activities.  It was noted that the Veteran returned to "baseline" by the end of the evaluation.  The Veteran sought additional care at sick call in December 2002 after "pulling" his back while bending over.  The Veteran denied radiating pain or weakness in the legs.  The impression was lumbar strain.  

The Veteran was afforded a post-deployment health assessment in February 2004 in which he specifically reported having back pain during his deployment and at that time of the assessment.  When given the opportunity to raise questions or concerns about his health, the Veteran expressed concern only about possible radiation exposure.  The examiner referred the Veteran to the dentist for subjective complaints of teeth pain and to the occupational health specialty for possible radiation exposure.  No referral to orthopedics was ordered.

In March 2004, the Veteran reported to sick call with subjective concerns about a possible cold weather injury.  Approximately two to three hours prior to this appointment, the Veteran noted that two-thirds of his fingers on both hands were pale.  It was noted that the Veteran was working outdoors at that time loading a truck.  The Veteran was also noted to have worn leather gloves and work gloves.  The Veteran stated that his fingers turned blue initially, but that they were now "ok."  An examination of the Veteran's hands was essentially unremarkable and the impression was "transient vasospasm? Raynaud's phenomenon."  The Veteran was instructed to wear gloves and avoid cold weather.

The Veteran returned to sick call in June 2004 with subjective complaints of tailbone pain.  An examination of the Veteran's coccyx revealed mild tenderness.  X-rays taken at that time were interpreted to show no definite fracture.  The Veteran returned to sick call later that same month for a follow-up appointment.  He continued to report subjective complaints of tailbone pain.  According to the Veteran he experienced these symptoms following "a long drive" through Iraq.  The Veteran denied any bowel or bladder abnormalities.  

The Veteran was later diagnosed as having chronic coccygeal pain in July 2004.  X-rays of the Veteran's lumbar spine taken at that time were also essentially unremarkable.  Subsequent visits to sick call in August and September 2004 showed continued complaints of back and coccyx pain.  The impression was acute lumbar strain and thoracic spine strain, respectively.  

The Veteran filed the current service connection claim in July 2004 prior to separation from service.  In particular, the Veteran alleged that he injured his back while lifting a "risk kit" while stationed in the Czech Republic.  He also reported getting frostbite "during railroad operations in extreme cold" as well as sustaining an injury to his coccyx while stationed in Iraq.  See VA Form 21-526 dated July 2004.

The Veteran was afforded a general medical examination in August 2004.  He reported subjective complaints of low back pain and frostbite, among other conditions.  The Veteran described his overall health as "pretty good."  A physical examination revealed the Veteran to be slightly obese in good condition and excellent health.  The Veteran's skin was normal in appearance and texture.  The Veteran's lower extremities were unremarkable and the Veteran was noted to have full range of motion in "most" joints.  The Veteran's posture and gait were normal and no evidence of kyphosis, lordosis, scoliosis, swelling, redness, or deformity was found.  A neurological examination was also normal.

The Veteran also participated in the Benefits Delivery at Discharge Program (BDD) at that same time.  He reported subjective complaints of low back pain.  Specifically, the Veteran indicated that he injured his back in service while lifting heavy freight items in 2002.  The Veteran reported subjective complaints of morning stiffness with occasional flare-ups.  These symptoms, according to the Veteran, limited his activity and resulted in approximately 10 days of missed work.  Despite these complaints, it was noted that the Veteran performed well on physical fitness tests.

An examination of the Veteran back showed no evidence of muscle spasm or tenderness to palpation over the lumbar spine.  The Veteran was described as neurovascularly intact in the lower extremities and reflexes were +2 bilaterally.  Strength was 5/5 and straight leg raise testing was negative.  Evidence of lordosis was noted, but the Babinski response was normal bilaterally.  The Veteran's gait was unremarkable.  Range of motion testing of the lumbar spine showed forward flexion to 99 degrees, extension to 25 degrees, and left and right lateral flexion to 31 and 30 degrees.  Left rotation was to 35 degrees while right rotation was to 25 degrees.  In the examiner's opinion, the Veteran had normal ranges of motion of the lumbosacral spine, taking into consideration his body type and muscle mass except for the "mild" limitation noted in right rotation.  The Veteran's range of motion, particularly on extension, left lateral flexion, and right rotation, was additionally limited after five repetitions.  The impression was mechanical low back pain.  According to the examiner, when symptomatic, there was mild decrease in range of motion secondary to increased pain with physical activity.  At the time of the examination, however, there was no decrease in range of motion or other functional impairment.

With regard to the Veteran's claimed frostbite, it was noted that the Veteran developed pain predominantly in the right hand after unloading a train in March 2004 while wearing light-duty gloves.  The examiner noted that this incident was reflected in the claims file and that the Veteran was diagnosed as having transient vasospasm, questionable Raynaud's phenomenon at that time.  The Veteran reported feeling slightly more susceptible to cold weather since this incident, but there was no evidence of recurrence.  An examination of the Veteran's hands was normal and no evidence of functional impairment was found.  The impression was history of transient vasospasm following cold weather exposure, without recurrence.  The Veteran also specifically declined an opportunity to undergo a medical examination in September 2004 prior to separation from service.

The Veteran presented to a VA medical facility in February 2005 with subjective complaints of upper back and tailbone pain.  A physical examination showed some tenderness over the mid-back.  Flexion and extension were limited secondary to pain.  The Veteran's reflexes were normal, but a notation on the examination report indicated "pain distribution as radiculopathy."  The impression was back pain in the thoracic area and pain in the coccyx area.  

The Veteran submitted a statement in support of his claim dated January 2006 in which he stated that his service-connected back disability resulted in easy fatigue due to muscle spasms, limited physical activity, and "debilitating" flare-ups approximately once per month.  According to the Veteran, his flare-ups caused severe pain and muscle spasm, decreased range of motion, and an inability to perform activities of daily living (ADLs) and other chores.  The Veteran also reported chronic tailbone pain for which he used a "donut" or pillow when seated.

The Veteran further indicated that he participated in a road march in March 2004 in "freezing weather."  He subsequently unloaded vehicles at a train station.  The Veteran wore two pair of gloves at that time, but stated that his fingers started to hurt.  The Veteran described his fingers as "achy" and stated that the top two-thirds of all of his fingers were "stark white and numb to the pinch."  The Veteran's fingers subsequently turned blue and he was diagnosed as having transient vasospasm and possible Raynaud's phenomenon.  

The Veteran was subsequently afforded a VA Compensation and Pension (C&P) spine examination in January 2008.  The examiner reviewed the Veteran's claims file.  The Veteran acknowledged injuring his spine in service and he stated that he continued to experience symptoms, including pain and spasm in the thoracolumbar and coccygeal areas as well as incapacitating episodes.  The Veteran denied any radiation to the lower extremities, bowel or bladder problems, or any loss of power or sensation.  The Veteran described his symptoms as "intermittent," depending on his activities and posture.  The Veteran also reported flare-ups approximately once per month.  Flare-ups, according to the Veteran, resulted in incapacitation for a period of two to three days during which time he was unable to do anything.  The Veteran also stated that he missed approximately four days of work per month as a result of flare-ups.  The Veteran obtained some relief from his symptoms with rest, pain medication, stretching exercises, and chiropractic treatment.  
          
A physical examination showed evidence of tight (but not spasmed) paraspinous musculature from the thorax to the sacrum.  Minimal tenderness was noted in the lower thoracic spine and the mid-lumbar spine.  Tenderness was more pronounced in the coccyx, but no sciatic notch tenderness was found.  The Veteran gait and "curvatures" were normal.  Range of motion testing on forward flexion was to 55 degrees with pain beginning at 45 degrees.  Extension was to 20 degrees with pain throughout, while left and right lateral flexion was to 30 degrees with pain at the endpoint.  Rotation was also to 30 degrees, but without pain.  X-rays of the spine were normal and no additional loss of range of motion was found on repetitive use.  A neurological examination was normal.  The impression was chronic thoracolumbar spine strain with coccydynia.  In the examiner's opinion, "this is all one interrelated complex of the spine."

The Veteran presented to a VA medical facility that same month with subjective complaints of non-radiating back pain.  The Veteran also denied numbness and tingling as well as any bowel or bladder impairment.  A physical examination of the Veteran's back revealed tenderness to palpation over the lower paravertebral area.  The Veteran's posture, gait, reflexes, and range of motion were normal.  No evidence of erythema, edema, or deformity was found and straight leg raise testing was negative.  The impression was back pain.

The Veteran returned to VA in February 2009 for a routine follow-up appointment.  He reported subjective complaints of back pain, but denied any numbness or weakness in the extremities or changes in bowel habits.  The impression was back pain.

The Veteran testified before the undersigned VLJ in connection with the current claims.  Specifically, the Veteran stated that his service-connected back disability was manifested by limited movement and pain.  In some instances, the Veteran experienced incapacitating episodes and flare-ups, particularly with prolonged sitting.  These flare-ups, according to the Veteran, occurred "once a quarter" and resulted in seven to 15 lost days of work.  See transcript, pp. 4, 10.  The Veteran was also unable to perform ADLs during flare-ups.  The Veteran specifically denied being diagnosed as having an incapacitating episode by a physician.  See transcript, p. 10.  Rather, the Veteran stated "that's me not being able to go to the doctor to have him tell me to stay in bed."  Id.  

With respect to the claimed cold injury residuals, the Veteran expressed the opinion that these residuals were the result of in-service cold exposure.  Additionally, the Veteran testified that he experienced numbness and difficulty gripping when the temperature dropped below 60 degrees Fahrenheit.  The Veteran also denied receiving any current treatment for Raynaud's syndrome or his hands.  It was also noted that the Veteran did landscaping work and that these symptoms affected his ability to work.  

The Veteran was also afforded a VA C&P cold injury protocol examination in September 2009 in connection with the current claim.  The examiner reviewed the Veteran's claims file.  The Veteran reported in-service cold weather exposure (20 degrees Fahrenheit) for approximately four hours while wearing gloves.  According to the Veteran, his fingers turned white and numb and then blue.  Approximately one and one-half hours elapsed before the color returned to the Veteran's fingers.  Currently, the Veteran stated that his fingers became tingly, achy, cold, and numb when exposed to temperatures below 50 degrees.  The Veteran denied color changes during these attacks and it was noted that he was otherwise asymptomatic between attacks.  The examiner also noted that the Veteran smoked and dipped snuff.  

A physical examination showed normal carriage, gait, and posture, as well as normal skin color, texture, temperature, and hair growth.  Reflexes, sensory, motor, and neurological examinations were normal.  The impression was cold sensitivity, both hands.  The examiner was unable to determine whether the Veteran had Raynaud's disease or phenomenon because there was no objective evidence of such during the examination.  The examiner acknowledged that the Veteran had recurring attacks, but stated that there were no skin color changes "like those in Raynauds."  As such, the examiner "doubted" that the Veteran had Raynaud's disease or phenomenon.  The examiner further stated that the Veteran's symptoms were more consistent with cold sensitivity, but he was unable to offer an opinion regarding the etiology of this condition and its relationship to service without resorting to speculation.  

The examiner indicated in an addendum that the Veteran's current bilateral symptoms were "less likely than not related to cold exposure in service."  The examiner noted that the Veteran was "positive for cryoglobulins."  According to the examiner, cryoglobulinemia was one of the causes of Raynaud's phenomenon (skin changes during exposure to cold conditions).  Cryoglobulins associated with vasculitis were "cold-precipitable" immune complexes.  However, the examiner noted that the Veteran's complaints were subjective ones and that there was no objective evidence of cold exposure.  The examiner also noted that cigarette smoking was known to cause vascular changes.  See September 2009 and February 2010 addenda.   

Also associated with the claims file are private chiropractic treatment records dated September 2009.  Specifically, R. Osborne, D.C. stated that the Veteran initially reported debilitating mid-back pain upon initiating care in September 2007.  The Veteran attributed these symptoms to his period of active service.  According to Dr. Osborne, the initial consultation revealed evidence of multiple postural imbalances, including right head tilt, severe head-forward posture, high left shoulder, and elevated left pelvis.  The examination also revealed evidence of mild to moderate muscle spasms (left greater than right).  Range of motion testing of the thoracolumbar spine showed forward flexion to 40 degrees with severe pain, extension to 20 degrees, and left rotation to 15 degrees with moderate pain.    

The Veteran was afforded another VA C&P spine examination in January 2010.  He denied any problems with his lumbar spine, but stated that he experienced thoracic spine pain and pain in the coccyx.  The Veteran also reported subjective complaints of sharp muscle spasm and intense dull pain, fatigue, decreased motion, stiffness, and weakness.  He experienced flare-ups once every three to four weeks.  The flare-ups, according to the Veteran resulted in an inability to work.  His symptoms were alleviated in part by Flexeril, Ibuprofen, and rest.  The Veteran denied a history of hospitalization or surgery or any bowel or bladder impairments.

The examiner noted that the Veteran worked as a manager of a lawn company.  He was currently employed at the time of the examination on a full-time basis.  The Veteran lost approximately nine weeks in the past 12 months (including 60 to 100 incapacitating episodes) as a result of upper thoracic pain.  According to the examiner, the Veteran's service-connected back disability resulted in "significant" effects on his usual occupation (in the form of pain and increased absenteeism).  The examiner also noted that the Veteran's symptoms had mild effects on his ability to perform chores, go shopping, exercise, and participate in sports, recreation, or traveling.  The symptoms had no effect on the Veteran's ability to feed, bathe, dress, groom, or toilet himself.  

A physical examination showed normal head position, posture, and gait.  No evidence of abnormal spinal curvature, spasm, atrophy, guarding, tenderness, weakness, or pain with motion was found.  A sensory and reflexes examination was normal.  Magnetic resonance imaging (MRI) of the spine was interpreted to show mild degenerative disc disease (DDD) and diffuse degenerative spondylosis.  Any incapacitating episodes, according to the examiner, were not due to intervertebral disc syndrome (IVDS).  The impression was mild DDD of the lumbar spine and thoracic and sacral strain with coccydynia.    

In a June 2010 addendum, the examiner indicated that the Veteran's range of motion of the thoracolumbar spine was to 60 degrees on forward flexion, 20 degrees on extension, and 30 degrees on lateral flexion and rotation.  No additional loss of range of motion due to pain, weakness, incoordination, fatigue, or lack of endurance was found.

Increased Rating - Back Disability

The Veteran in this case was originally awarded service connection for low back strain, claimed as muscle spasms in the back and coccyx area, and assigned a non-compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective November 8, 2004.  See November 2004 rating decision.  The effective date assigned reflects the day after the date on which the Veteran was discharged from active service.  The Veteran was notified of this decision and timely perfected this appeal.  The RO subsequently increased the Veteran's disability evaluation under Diagnostic Code 5237 to 20 percent, effective November 8, 2004.  See February 2008 rating decision. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected back disability during the claim period such that staged ratings are for application in this case.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under the General Formula for Diseases and Injuries of the Spine (General Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243) (Formula Based on Incapacitating Episodes).  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for the various spine disabilities and are codified at 38 C.F.R. § 4.71a (2010).  Other than a disability involving IVDS, the different disabilities are evaluated under the same rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237 Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal stenosis;
Diagnostic Code 5239 Spondylolisthesis or segmental instability; 
Diagnostic Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal fusion; 
Diagnostic Code 5242 Degenerative arthritis of the spine (see also diagnostic code 5003);
Diagnostic Code 5243 Intervertebral disc syndrome.

Under the new General Rating Formula for Diseases and Injuries of the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for applying the new rating formula.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also, Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

An evaluation of 60 percent, the maximum schedular rating, requires IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An evaluation of 40 percent requires IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2010). 

Given the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent under the General Formula for any period of time covered by the appeal.  As noted above, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

VA examination reports contained in the claims file showed a range of motion on forward flexion of the thoracolumbar spine which was described in some instances as normal.  See August 2004 BDD examination and January 2008 treatment record.  On the other hand, a VA treatment record dated February 2005 found the Veteran's forward flexion to be "limited," while C&P examination reports dated January 2008 and January 2010 measured the Veteran's forward flexion to be 55 and 60 degrees, respectively.  The January 2008 VA C&P examiner also noted that pain began on forward flexion at 45 degrees.  Similarly, a September 2009 private chiropractor found the Veteran's range of motion on forward flexion to be 40 degrees (with severe pain).  

The Board points out that these measurements (even taking into account pain) are greater than 30 degrees, and there is no additional range of motion lost due to factors such as pain, fatigue, weakness, or lack of endurance following repetitive use.  See January 2008 and January 2010 VA C&P examination reports.  There is also no evidence of a diagnosis of or treatment for ankylosis of any kind.  Thus, a disability evaluation of 40 percent is not warranted for any period of time covered by the appeal as the Veteran's symptoms do not more nearly approximate the criteria for that disability rating. 
  
Likewise, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent under the General Formula for any period of time covered by the appeal.  As noted above, a 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  In this case, the Veteran had some range of motion in his thoracolumbar spine at the time of the most recent VA C&P examination and the medical evidence of record is completely negative for either favorable or unfavorable ankylosis during any period of time that is covered by this appeal.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for any period of time covered by this appeal.

The Board has considered whether the criteria set forth in Diagnostic Code 5243 for IVDS are applicable in this case.  In light of the Veteran's diagnosed mild DDD, the Board finds that it is.  However, the rating formula for IVDS makes clear that incapacitating episodes of a varying number of weeks during the past 12 months are required.  In this case, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent under the rating formula for IVDS because there is no evidence in the Veteran's claims file to indicate that he experienced an incapacitating episode necessitating bedrest as required by Diagnostic Code 5243, Note 1 (i.e., bed rest prescribed by a physician and treatment by a physician).

The Board is aware that the Veteran reported on more than one occasion during the pendency of this appeal that he experienced incapacitating flare-ups which necessitated bedrest and resulted in missed work.  For example, the Veteran was placed on physical profile or modified duty status in April and May 2002 as a result of back pain.  Similarly, the Veteran stated in August 2004 that he missed approximately 10 days of work due to flare-ups.  In January 2008, he also reported missing two to three days of work per month due to flare-ups.  Most significantly, in January 2010, he reported missing nine weeks of work in the last 12 months.  During that time, the Veteran stated that he experienced incapacitating episodes for 60 to 100 days.  While the Board is sympathetic to the Veteran's subjective complaints of pain, which in his opinion were incapacitating and required bedrest, Note 1 to Diagnostic Code 5243 makes clear that an incapacitating episode as defined by VA requires bedrest prescribed by a physician and treatment by a physician.  In this case, however, there is no indication contained in the claims file that the Veteran was directed by a physician to remain in bed at any time during the period of time covered by the appeal as a result of his service-connected back disability.  Accordingly, an evaluation in excess of 20 percent under Diagnostic Code 5243 is not applicable in this case.

The Board has also considered whether separate ratings are warranted for any neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected back disability.  Here, the Veteran routinely denied having any bowel or bladder impairment.  See June 2004 STR; VA records dated January 2008, February 2009, and January 2010.  He also denied having radiating pain, numbness, weakness, loss of power, or loss of sensation in August 2004, January 2008, February 2009, and January 2010.  Neurological examinations performed at those times were also normal.  Id.

The Board is aware that a notation on a February 2005 examination report contained a reference to radiculopathy.  It is unclear from this notation whether the Veteran reported having this symptom or whether it was objectively found on physical examination.  Unfortunately, there is no additional commentary contained in the examination report on this point.  

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Here, the Veteran is competent to report symptoms of radiating pain.  The Board also finds this report to be credible.  However, the Board finds that the Veteran's complaints in this regard are outweighed by the other more probative evidence of record. 

In this regard, the Veteran himself consistently denied having any neurological symptoms related to his service-connected back disability and as discussed above, there is no diagnosis of or treatment for any neurological abnormalities.  See June 2004 STR; VA records dated January 2008, February 2009, and January 2010.  In fact, neurological examinations performed during the pendency of this claim were normal.  Id.  The Board finds these neurological examinations to be highly probative evidence on the issue of whether the Veteran has a neurological abnormality associated with his service-connected back disability.  These neurological examinations were conducted by medical professionals with specialized training and expertise and were based on an interview with and physical examination of the Veteran.   As such, the Board finds that the statements made by medical professionals that the Veteran did not have any neurological abnormalities are entitled to greater weight than the Veteran's lay statements.   

To the extent that the February 2005 notation regarding radiculopathy was made by the physician, the Board finds that such a finding is entitled to no probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  Furthermore, as discussed above, the Board finds that the neurological examinations performed in January 2008, February 2009, and January 2010 are entitled to greater probative weight as they contained complete opinions regarding the Veteran's neurological functioning.  Therefore, the Board finds that the Veteran is not entitled to a separate evaluation for a claimed neurological abnormality for any period of time covered by this appeal.

The Board has also considered the guidance of 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca.  The Board acknowledges that the Veteran's service-connected back disability is manifested by objective medical evidence of painful, decreased range of motion, tenderness, spasm, tightness in paraspinous musculature from the thorax to the sacrum, and degenerative changes.  The Board further acknowledges that the August 2004 BDD examiner noted that repetitive use resulted in an additional loss of range of motion, particularly on extension (seven degrees), left lateral flexion (one degree), and right rotation (six degrees) after five repetitions.  Despite this additional loss of range of motion on repetitive use, the examiner described the range of motion as normal except for the "mild" limitation noted on right rotation.  Similarly, subsequent VA C&P examinations performed in January 2008 and January 2010 specifically found no evidence additional loss of range of motion due to pain, weakness, incoordination, fatigue, or lack of endurance on repetitive use.

In the Board's opinion, the Veteran's currently assigned 20 percent disability rating contemplates the Veteran's functional loss due to painful, decreased range of motion, tenderness, spasm, tightness in paraspinous musculature from the thorax to the sacrum, and degenerative changes, as well as any additional loss of range of motion based on repetitive use as described by the August 2004 BDD examiner.  Moreover, even taking into consideration the additional loss of range of motion caused by repetitive use, the Veteran's symptoms do not more nearly approximate the rating criteria for the next higher evaluation, particularly where, as here, there is no evidence of forward flexion to 30 degrees or less, ankylosis, or IVDS of sufficient severity.  

The Board is aware that the Veteran requested separate disability evaluations for his thoracic and lumbar spine, as well as his coccyx.  See February 2005 notice of disagreement; January 2006 substantive appeal; February 2009 hearing testimony.  A careful reading of the General Formula, however, makes clear that disability evaluations are assigned based on the condition of a claimant's thoracolumbar (i.e., the thoracic and lumbar) spine.  In short, the severity of both the Veteran's thoracic and lumbar spine segments was considered in assigning the current 20 percent evaluation.  Note 6 to the General Formula allows a rater in certain instances to separately evaluate the thoracolumbar and cervical spine segments.  To date, however, the Veteran has not alleged disability with respect to his cervical spine.  Therefore, no separate evaluation for the cervical spine is warranted at this time.  

The Board acknowledges that a separate disability rating is available for residuals following removal of the coccyx.  See 38 C.F.R. § 4.71a, Diagnostic Code 5298.  However, the Veteran does not allege, nor does the record reflect that the Veteran's coccyx was removed.  Therefore, the Veteran is not entitled to a separate rating under Diagnostic Code 5298.  Moreover, the January 2008 VA C&P examiner noted that the Veteran's chronic thoracolumbar spine strain with coccydynia was "all one interrelated complex of the spine."  Accordingly, the Veteran's subjective complaints regarding his coccyx were likewise considered in assigning the current disability rating.  The currently assigned 20 percent rating reflects, in the Board's opinion, the Veteran's predominant disability picture.  Any attempts to assign additional rating for the spine or coccyx would likely constitute impermissible pyramiding.  38 C.F.R. § 4.14.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected back disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected back disability are addressed by the relevant criteria as discussed above.  

In this regard, it is pointed out that the assignment of a 20 percent schedular disability rating shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.

There is also no evidence of marked interference with occupation or frequent periods of hospitalization related to the Veteran's service-connected back disability.  On the contrary, there is no evidence of record showing hospitalization for the back and the Veteran continues to work full-time in the landscaping business.  The Board acknowledges that the Veteran claimed to have regularly missed work as a result of flare-ups of his service-connected back disability.  However, the Veteran submitted no information or evidence to substantiate this assertion despite being asked to do so.  See November 2007 and May 2008 notice letters (requesting statements from employers as to job performance, lost time, or other information regarding how the disability affects the Veteran's ability to work).  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran still works full-time in the landscaping business and has not alleged that he was unemployable during the course of the appeal due to the service-connected back disability.  Moreover, there is no evidence of unemployability; therefore, TDIU is not raised by the record.

In summary, the Board finds that the currently assigned 20 percent evaluation for the Veteran's service-connected back disability is proper.  The Board further finds that the Veteran is not entitled to an evaluation in excess of 20 percent for a back disability for any period of time covered by the appeal under any set of rating criteria.

Service Connection - Cold Injury Residuals

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including arthritis and Raynaud's disease, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an award of service connection for cold injury residuals of either hand.  Preliminarily, the Board notes that the Veteran was treated in service for transient vasospasm and questionable Raynaud's phenomenon.  See March 2004 STR.  However, there is no indication of record that the Veteran's vasospasm persisted thereafter.  In fact, the August 2004 BDD examiner diagnosed the Veteran as having a history of transient vasospasm following cold weather exposure, without recurrence.  The Veteran also specifically declined an opportunity to undergo a medical examination in September 2004 prior to separation from service.

The Board further notes that the Veteran was not diagnosed with or treated for Raynaud's phenomenon or disease in service, within one year after discharge from service, or at any time thereafter.  In September 2009, the VA C&P examiner stated that the Veteran's symptoms were more consistent with cold weather sensitivity rather than Raynaud's disease or phenomenon because while the Veteran experienced recurring attacks and had positive cryoglobulins, there was no objective evidence of skin color changes "like those in Raynauds."  As such, the examiner determined that the Veteran's cold sensitivity symptoms were "less likely than not related to cold exposure in service."  See September 2009 VA examination report and September 2009 and February 2010 addenda. 

The Board finds this examination report to be highly probative evidence on the issue of service connection because the examiner provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) before reaching this conclusion.  

Although the Veteran self-reported recurrent vasospasm or other symptoms related to exposure to cold weather, the first evidence of diagnosed cold sensitivity is dated September 2009, nearly five years after discharge from service.  In this regard,  the United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the lapse of nearly five years between service and the first evidence of diagnosed cold sensitivity is evidence against the Veteran's claim.

The Veteran has also submitted statements in support of the current claim in which he attributed his claimed Raynaud's disease and/or cold injury residuals to his period of active service, and in particular, to the March 2004 incident in which he was diagnosed as having transient vasospasm.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d. at 1315 (Fed. Cir. 2009).  While the Veteran is capable of observing symptoms such as decreased sensation or numbness in the fingers and hands, he is not competent (i.e., professionally qualified) to diagnose a claimed disability related to cold weather exposure or offer an opinion as to the cause of the claimed disability, and its relationship to service, if any.

Even assuming that the Veteran is competent to offer such an opinion, the Board finds that any such lay statements made by the Veteran in this regard are entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the lay statements of record are outweighed by the September 2009 VA C&P medical opinion (and subsequent addenda) as the opinion was based on a physical examination of and interview with the Veteran, a review of the claims file and medical history, and included a rationale for the opinion.  

As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr, 21 Vet. App. At 307; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  Although the Veteran was treated for vasospasm in service, this condition was described as transient in STRs and there was no evidence of a diagnosis of or treatment for residuals of a cold injury at the time of discharge from service.  Even if this condition was "noted" in service, the Veteran by his own account reported intermittent symptoms since that time, depending in part on the temperature and precautions he took to cover his hands.  See February 2009 hearing testimony; September 2009 VA C&P examination report.  Moreover, the September 2009 VA C&P examiner specifically stated that the Veteran's cold sensitivity symptoms were "less likely than not related to cold exposure in service."  In support of this contention, the examiner found no objective evidence of cold injury residuals and further stated that the Veteran smoked cigarettes and dipped snuff, habits which were known to cause vascular changes.  Consequently, the Board finds that the Veteran failed to establish continuity of symptomatology in this case.  

As previously stated, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing a diagnosis of cold sensitivity, but there is no competent, probative evidence to link this disability, which occurred years after discharge from service, to the Veteran's period of active service.  Therefore, the Veteran's service connection claim for cold injury residuals must be denied on a direct basis and Raynaud's disease may not be presumed to have been incurred in service.  The criteria for entitlement to service connection for cold injury residuals of the hands are not met under any theory of causation and the Veteran's claim must be denied. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine in reaching this conclusion.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for a back disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

With respect to the Veteran's claim of entitlement to service connection for cold injury residuals of the hands, the VCAA duty to notify was satisfied by way of a letter dated July 2004 that fully addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the service connection claim for frostbite on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with additional notice in November 2007 and May 2008 pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was readjudicated following this notice by way of a supplemental statement of the case (SSOC) dated August 2010.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As discussed above, the Veteran's claims were previously before the Board in May 2009 and remanded for additional evidentiary development, to include obtaining outstanding VA and private treatment records and affording the Veteran a VA examination.  The requested development was completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 
 


ORDER

An initial evaluation in excess of 20 percent for low back strain, claimed as muscle spasms in the low back and coccyx, is denied.

Service connection for cold injury residuals of the left hand, claimed as frostbite, is denied.

Service connection for cold injury residuals of the right hand, claimed as frostbite, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


